DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 3, 4 and 13-15 in the reply filed on 09/27/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-12, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the respective ends" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pullwinding" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a liner" in line 2 and claim 1, line 2. Is the second instance referring back to the first instance recited in claim 1? 
Claim 2 recites the limitation "a cylindrical portion" in line 2 and claim 1 line 2.  Is the second instance referring back to the first instance recited in claim 1?
Claim 2 recites the limitation "the respective ends" in line 3 and claim 1 line 2.  Is the second instance referring back to the first instance recited in claim 1? 
Claim 2 recites the limitation "tube" in line 4 and claim 1 line 5. Is the second instance referring back to the first instance recited in claim 1?
Claim 2 recites the limitation "the pullwinding" in line 4 and claim 1 line 6.  Is the second instance referring back to the first instance recited in claim 1?
Claims 5-12, 16 and 17 are dependent of claim 1. Thus, they carry similar deficiency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5-10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seal et al. (US Pat. No.: 6,640,963 B1) (hereinafter Seal) and further in view of Funck et al. (US Pat. No.: 7,036,677 B2).
Regarding claim 1, Seal discloses a method of manufacturing high pressure vessel for storage. The method discloses providing a liner (22) having cylindrical portion with two ends and two dome portion (21 and 23) at the respective ends of the cylinder portions; winding composite overwrap (50) using technique called filament winding. The composite overwrap is applied to assure cylindrical portion of the liner is enclosed by the overwrap of fiber filament (Fig. 3a-3k; Col 8, 36-59). 
Seal is silent about fabricating tube of fiber filament reinforced material by means of the pullwinding method; and wrapping the tube of fiber filament reinforced material onto the liner. 
Funck also discloses a method of manufacturing a high-pressure vessel. The method discloses manufacturing tube via wrapping or pull-winding method (Col 5, Ln 6-10). The tube (2) is made form fiber plastic composite (Col 6, Ln 4-12). The tube (2) is connected to lids (3) and (4) by welding of gluing (Col 6, Ln 54-65). Funck discloses the manufacturing of an important part of the pressure vessel in the shape of a tube is particularly simple, as tubes of relatively large lengths can be extruded and then need simply to be cut to a desired length in order to find application as the cylindrical main part of the pressure vessel. 
Give the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize tube of filament fibers as taught by Funck within the method of manufacturing a high-pressure vessel as taught by Seal. The benefit of doing so would have been to utilize a pre-fabricated tube to expedite the manufacturing process.  
Regarding claim 2, Seal discloses curing process at elevated temperature which naturally heat shrinks the fiber filaments onto the liner (Col 8, Ln 55-59).  
Regarding claims 5-8, Seal discloses fibers are longitudinal and hoop wounded during manufacturing. The angle of orientation of the fibers determine parallel with respect to the tube axis in a quadrant between 0 and 90º (Claim 8) The benefit of doing so would have been to choose an orientation according to the stresses occurring in the pressurized vessel. Thus, it would have been obvious to a person of ordinary skill in the art to orient the fiber in accordance to the stresses occurring in the pressurized vessel. 
Regarding claim 9, Seal disclose the liner can be made of steel or titanium alloy (Col 1, Ln 41-50).
Regarding claim 10, Funck discloses suitable fibers are glass fibers, aramide fibers or carbon fiber (Col 3, Ln 20-22). 
Regarding claim 16, Seal discloses the dome portions are held by a central rod which extends along a central axis of the cylinder (Fig. 3e; RC 25). 
Regarding claim 17, Seal discloses the dome portions are held by an array of rods disposed around the cylinder (Fig. 3e; RC 25). 

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seal and Funck as applied to claims 1, 2, 5-10, 16 and 17 above, and further in view of Martin, Jr (US Pat. No.: 4,339,506) (hereinafter Martin).
Regarding claims 11 and 12, the limitations of claim 1 are taught by the combined teaching of Seal and Funck. They are both silent about an intermediate layer. Marin discloses providing a rubber liner which is resistant to fluid diffusion thereby maintaining protection of the pipe, tank or other vessel during industrial processing at high temperature from the degrading effect of corrosive materials (Col 1, Ln 49-65). 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize rubber liner as taught by Martin within the method of manufacturing a high-pressure vessel as taught by the combined teaching of Seal and Funck. The benefit of doing so would have been to protect the pressure vessel from corrosive material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746